DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument, see page 6, filed 4/4/2022, with respect to the rejection of claim 5 under 35 U.S.C. 112(b) has been fully considered and is persuasive.  Therefore, the 112(b) rejection of claim 5 has been withdrawn.

Applicant's arguments filed 4/4/2022 regarding amended claims 1 and 15 have been fully considered but they are not persuasive.

	At page 6, applicant characterizes interface sock 2 of US 2008/0155995 to Hughes et al. (Hughes) (see, e.g., Figs. 2-3) as a coldhead.  On this basis, applicant argues that Hughes’ contact flange 15/thermal contact 30 cannot constitute a heat exchanger (claim 1) and thermal bus (claim 15) as claimed because these components are contained within the coldhead and therefore cannot include a fluid passage “spaced from the coldhead” (as now required by amended claim 1) and a thermal bus “separate from the coldhead” (as now required by amended claim 15).  The examiner respectfully disagrees.  First, contrary to applicant’s characterization of Hughes, the examiner submits that the interface sock 2 is not a coldhead.  Instead, Hughes’ two-stage cryogenic refrigerator 1 and associated head exchanger (see paragraph 17) constitutes a coldhead, with the interface sock/sleeve 2 serving as a means of removably connecting the two-stage cryogenic refrigerator 1 to the superconducting magnet system 3.  Hughes’ contact flange 15/thermal contact 30 are therefore components separate from, but in thermal contact with, Hughes’ coldhead.  Accordingly, at least passageway 14 in contact flange 15, and/or passageways 14, 16, 16a, 17 when provided in thermal contact 30, are spaced from/separate from Hughes’ coldhead.  Second, the 102 rejections of claims 1 and 15 rely on additional/alternative teachings of Hughes in Fig. 5.  See Office action, pages 6, 11.  Even if applicant’s arguments regarding Hughes’ teachings in Fig. 2 were persuasive, applicant fails to address the alternative basis presented in the 102 rejections of claims 1 and 15.  For these reasons, applicant’s arguments regarding the rejections of claims 1 and 15 are not persuasive.

Applicant’s argument, see page 6, filed 4/4/2022, with respect to the rejection of amended claim 13 under 35 U.S.C. 103 has been fully considered and is persuasive insofar as Fig. 3 of Hughes as relied upon in the Office action discloses gas helium flowing through a coldhead that includes two-stage cryogenic refrigerator 1 via connecting pipe 10.  Therefore, the 103 rejection of claim 13 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fig. 5 of Hughes in combination with previously-cited EP 0284875 to Pelc et al.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10, 12, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0155995 to Hughes et al. (Hughes).

	Regarding claim 1, Hughes discloses a superconducting magnet comprising:
	a liquid helium reservoir (Hughes, e.g., Fig. 1 and paragraphs 17-20, cryogenic vessel 5; also see paragraph 21; also see paragraph 28, helium vessel 5);
	superconducting magnet windings disposed in the liquid helium reservoir (Hughes, e.g., Fig. 1 and paragraphs 17-20, superconductive magnet coils are provided in cryogenic vessel 5);
	vacuum jacket walls containing a vacuum volume surrounding the liquid helium reservoir (Hughes, e.g., Fig. 1 and paragraphs 17-20, vacuum jacket 22 encloses the cryogenic vessel 5 and the shield 20 in a vacuum; note that the vacuum jacket 22 necessarily incudes an outer wall external to shield 20 and an inner wall, e.g., wall proximate to or defined by the outer wall of cryogenic vessel 5);
	a thermal shield disposed in the vacuum volume and surrounding the liquid helium reservoir (Hughes, e.g., Fig. 1 and paragraphs 17-20, shield 20);
	a heat exchanger secured to the thermal shield and including a fluid passage having an inlet in fluid communication with the liquid helium reservoir and having an outlet in fluid communication with ambient air (Hughes, e.g., Figs. 2-3 and paragraphs 21-32, see, e.g., paragraph 25, boil-off gas may pass through the thermal connection via channels providing a passageway past or through the contact flange 15; a channel 14 may be cut into an outer contact face of the contact flange 15; alternatively, a channel 16a may be cut into an inner face of the contact flange 15 with a connected radial channel 16 cut into the upper surface of the contact flange 15; alternatively, an oblique hole 17 may be drilled or otherwise formed through the contact flange 15, to provide a passageway for gas to flow between lower sock portion 8 and upper sock portion 9; in these arrangements, the boil-off gas passing through-or past the contact flange 15 is in good thermal contact with the flange 15 and therefore with the thermal contact 30, and assists in cooling the thermal shield 20 which is thermally connected to the first cooling stage of the refrigerator by thermal link 19, which may be of any suitable known type, such as flexible copper braiding; also see paragraph 26, passageways such as those shown at 14, 16, 16a, 17 may alternatively, or additionally, be provided in the thermal contact 30 rather than only in the contact flange 15; accordingly, Hughes discloses a heat exchanger (e.g., at least contact flange 15 taken alone or in combination with thermal connection 30 and thermal link 19) secured to the thermal shield (e.g., shield 20) and including a fluid passage (e.g., channel 14 or channels 16/16a or channel 17) having an inlet in fluid communication with the liquid helium reservoir (see, e.g., Figs. 2-3, channel 14 or channels 16/16a or channel 17 each have inlet in fluid communication with cryogenic vessel 5 by virtue of tube 4 of Fig. 2) and having an outlet in fluid communication with ambient air (see, e.g., Figs. 1-3, channel 14 or channels 16/16a or channel 17 each have outlet in fluid communication with ambient air via pipe 6 and access neck 7; also see paragraph 19; additionally or in the alternative, see Fig. 5 and paragraph 29, in addition to cooling of the shield 20 via the thermal link 19, and as illustrated in FIG. 5, cryogen boil-off gas may be used to cool the shield 20 directly; in particular, cold gas may be taken from helium vessel 5 via pipe 31, which is preferably of low thermal conductivity, and passed through a tube 32 which is in close thermal contact with the shield; tube 32 would exit from the vacuum jacket 22 via pipe 33, which is preferably of low thermal conductivity, into the venting system via pipe 34; accordingly, tube 32 is a heat exchanger secured to the thermal shield 20 and includes a fluid passage having an inlet in fluid communication with the liquid helium reservoir 5 and having an outlet in fluid communication with ambient air via the venting system); and
	a cold head partially disposed in the liquid helium reservoir (Hughes, e.g., Figs. 2-3 and paragraph 17, two-stage cryogenic refrigerator 1 and associated heat exchanger);
	wherein the fluid passage of the heat exchanger is spaced from the cold head (see Hughes as applied above, at least passageway 14 in contact flange 15, as well as passageways 14, 16, 16a, 17 when provided in thermal contact 30, are spaced from/separate from Hughes’ coldhead in the form of two-stage cryogenic refrigerator 1 and associated heat exchanger; also see additional/alternative basis discussed above, Hughes, Fig. 5, fluid passage of tube 32 is spaced from/separate from Hughes’ coldhead in the form of two-stage cryogenic refrigerator 1 and associated heat exchanger).

	Regarding claim 2, Hughes discloses an inlet fluid conduit passing through an inner vacuum jacket wall of the vacuum jacket walls which separates the vacuum volume and the liquid helium reservoir, the inlet fluid conduit connecting the liquid helium reservoir with the inlet of the fluid passage of the heat exchanger (see Hughes as applied to claim 1, e.g., Fig. 2, tube 4; additionally or in the alternative, Fig. 5, pipe 31).

	Regarding claim 3, Hughes discloses an outlet fluid conduit passing through an outer vacuum jacket wall of the vacuum jacket walls and connecting the outlet of the fluid passage of the heat exchanger with ambient air (see Hughes as applied to claim 1, e.g., Fig. 2, connecting pipe 10; additionally or in the alternative, Fig. 5, pipe 33).

	Regarding claim 4, Hughes discloses wherein the heat exchanger is a thermal bus and the fluid passage passing through the thermal bus is an opening passing through the thermal bus so that the material of the thermal bus defines the walls of the fluid passage passing through the thermal bus (see Hughes as applied to claim 1, at least contact flange 15 taken alone, or in combination with thermal connection 30 and thermal link 19, is a thermal bus and the fluid passage passing through the thermal bus (see, e.g., Figs. 2-3, channel 14 or channels 16/16a or channel 17) is an opening passing through the thermal bus so that the material of the thermal bus defines the walls of the fluid passage passing through the thermal bus).

	Regarding claim 5, Hughes discloses wherein the heat exchanger is a thermal bus and the fluid passage passing through the thermal bus comprises a conduit embedded in the thermal bus to form the walls of the fluid passage (see Hughes as applied to claim 1, at least contact flange 15 taken alone, or in combination with thermal connection 30 and thermal link 19, is a thermal bus and the fluid passage passing through the thermal bus (see, e.g., Figs. 2-3, channel 14 or channels 16/16a or channel 17) is a conduit embedded in the thermal bus to form the walls of the fluid passage). 

	Regarding claim 7, Hughes discloses wherein the fluid passage of the heat exchanger comprises a plurality of fluid passages (see Hughes as applied to claim 1, e.g., Hughes, paragraph 26, passageways such as those shown at 14, 16, 16a, 17 may alternatively, or additionally, be provided in the thermal contact 30 rather than only in the contact flange 15).

	Regarding claim 8, Hughes discloses an inlet manifold connecting inlets of the plurality of fluid passages; and an outlet manifold connecting outlets of the plurality of fluid passages (see Hughes as applied to claim 7 and 1, e.g., Hughes, paragraph 26, passageways such as those shown at 14, 16, 16a, 17 may alternatively, or additionally, be provided in the thermal contact 30 rather than only in the contact flange 15; in a case where passageways such as those shown at 14, 16, 16a, 17 are provided in both contact flange 15 and thermal contact 30, the structures defining space 8 (Fig. 3) and space 9 (Fig. 3) constitute an inlet manifold and an outlet manifold, respectively).

	Regarding claim 10, Hughes discloses wherein the thermal shield comprises one or more thermal shield layers spaced apart from each other wherein each thermal shield layer comprises a high thermal conductivity sheet, and the heat exchanger comprises high thermal conductivity material (see Hughes as applied to claim 1, shield 20 as depicted in at least Fig. 2 includes one layer;  note that shield 20 is cooled by the first cooling stage of the two-stage cryogenic refrigerator 1 via contact flange 15 and thermal link 19 (see, e.g., paragraph 25); materials of the shield 20, contact flange 15 and thermal link 19 are characterized by a suitably high thermal conductivity to facilitate such cooling).

	Regarding claim 12, Hughes discloses a magnetic resonance imaging (MRI) device comprising: a superconducting magnet as set forth in claim 1 which is generally cylindrical in shape and defines a horizontal bore; and a set of magnetic field gradient coils arranged to superimpose magnetic field gradients on a static magnetic field generated in the horizontal bore by the superconducting magnet (see Hughes as applied to claim 1, e.g., Fig. 1 and paragraphs 17-18, and further noting that the MRI system in which Hughes’ superconducting magnet system 3 is employed will necessarily include a set of magnetic field gradient coils arranged to superimpose magnetic field gradients on a static magnetic field generated in the horizontal bore by the superconducting magnet).

Regarding claim 15, Hughes discloses a thermal shielding apparatus for thermally shielding a liquid helium reservoir of a superconducting magnet comprising superconducting windings disposed in the liquid helium reservoir (Hughes, e.g., Fig. 1 and paragraphs 17-20, cryogenic vessel 5; also see paragraph 21; also see paragraph 28, helium vessel 5; superconductive magnet coils are provided in cryogenic vessel 5), the thermal shielding apparatus comprising:
a cold head having a first stage cold station disposed in a vacuum volume and a second stage cold station disposed in the liquid helium reservoir (Hughes, e.g., Figs. 2-3 and paragraph 17, two-stage cryogenic refrigerator 1 and associated heat exchanger; note that vacuum jacket 22 defines vacuum volume in which first and second stages of two-stage cryogenic refrigerator 1 are disposed);
a thermal shield comprising one or more thermal shield layers of high thermal conductivity sheet sized and shaped to surround the liquid helium reservoir (Hughes, e.g., Fig. 1 and paragraphs 17-20, shield 20; note that shield 20 is cooled by the first cooling stage of the two-stage cryogenic refrigerator 1 via contact flange 15 and thermal link 19 (see, e.g., paragraph 25) and therefore is characterized by a suitably high thermal conductivity to facilitate such cooling); and
	a thermal bus separate from the cold head and secured to the thermal shield and including an integral heat exchanger comprising a fluid passage passing through the thermal bus (Hughes, e.g., Figs. 2-3 and paragraphs 21-32, see, e.g., paragraph 25, boil-off gas may pass through the thermal connection via channels providing a passageway past or through the contact flange 15; a channel 14 may be cut into an outer contact face of the contact flange 15; alternatively, a channel 16a may be cut into an inner face of the contact flange 15 with a connected radial channel 16 cut into the upper surface of the contact flange 15; alternatively, an oblique hole 17 may be drilled or otherwise formed through the contact flange 15, to provide a passageway for gas to flow between lower sock portion 8 and upper sock portion 9; in these arrangements, the boil-off gas passing through-or past the contact flange 15 is in good thermal contact with the flange 15 and therefore with the thermal contact 30, and assists in cooling the thermal shield 20 which is thermally connected to the first cooling stage of the refrigerator by thermal link 19, which may be of any suitable known type, such as flexible copper braiding; also see paragraph 26, passageways such as those shown at 14, 16, 16a, 17 may alternatively, or additionally, be provided in the thermal contact 30 rather than only in the contact flange 15; accordingly, Hughes discloses a thermal bus (e.g., at least contact flange 15 taken alone or in combination with thermal connection 30 and thermal link 19) secured to the thermal shield (e.g., shield 20) and including an integral heat exchanger comprising a fluid passage passing through the thermal bus (e.g., channel 14 or channels 16/16a or channel 17); note that at least passageway 14 in contact flange 15, as well as passageways 14, 16, 16a, 17 when provided in thermal contact 30, are spaced from/separate from Hughes’ coldhead in the form of two-stage cryogenic refrigerator 1 and associated heat exchanger); additionally or in the alternative, see Fig. 5 and paragraph 29, in addition to cooling of the shield 20 via the thermal link 19, and as illustrated in FIG. 5, cryogen boil-off gas may be used to cool the shield 20 directly; in particular, cold gas may be taken from helium vessel 5 via pipe 31, which is preferably of low thermal conductivity, and passed through a tube 32 which is in close thermal contact with the shield; tube 32 would exit from the vacuum jacket 22 via pipe 33, which is preferably of low thermal conductivity, into the venting system via pipe 34; accordingly, tube 32 is a thermal bus secured to the thermal shield 20 and includes an integral heat exchanger comprising a fluid passage passing through the thermal bus; note that thermal bus in the form of tube 32 is spaced from/separate from Hughes’ coldhead in the form of two-stage cryogenic refrigerator 1 and associated heat exchanger).

	Regarding claim 16, Hughes discloses an inlet fluid conduit connecting the liquid helium reservoir with an inlet of the fluid passage passing through the thermal bus; and outlet fluid conduit connecting an outlet of the fluid passage passing through the thermal bus with ambient air (see Hughes as applied to claim 15, e.g., Fig. 2, inlet fluid conduit in form of tube 4; additionally or in the alternative, Fig. 5, inlet fluid conduit in form of pipe 31; Fig. 2, outlet fluid conduit in form of connecting pipe 10; additionally or in the alternative, Fig. 5, outlet fluid conduit in form of pipe 33).

	Regarding claim 17, Hughes discloses wherein the fluid passage passing through the thermal bus is one of: (i) an opening passing through the thermal bus so that the material of the thermal bus defines the walls of the fluid passage passing through the thermal bus; or (ii) a conduit separate from the thermal bus that is embedded in the thermal bus to form the walls of the fluid passage (see Hughes as applied to claim 15, channel 14 or channels 16/16a or channel 17 passing through the thermal bus (e.g., through contact flange 15 of the thermal bus) is an opening passing through the thermal bus so that the material of the thermal bus defines the walls of the fluid passage passing through the thermal bus).

	Regarding claim 19, Hughes discloses wherein the fluid passage passing through the thermal bus comprises a plurality of fluid passages (see Hughes as applied to claim 15, e.g., Hughes, paragraph 26, passageways such as those shown at 14, 16, 16a, 17 may alternatively, or additionally, be provided in the thermal contact 30 rather than only in the contact flange 15).

	Regarding claim 20, Hughes discloses wherein the thermal bus comprises high thermal conductivity material (see Hughes as applied to claim 15, shield 20 is cooled by the first cooling stage of the two-stage cryogenic refrigerator 1 via contact flange 15 and thermal link 19 (see, e.g., paragraph 25); materials of the shield 20, contact flange 15 and thermal link 19 are characterized by a suitably high thermal conductivity to facilitate such cooling).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6, 11, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes.

	Regarding claim 6, Hughes is not relied upon as explicitly disclosing wherein the fluid passage of the heat exchanger comprises a serpentine fluid passage.  The examiner takes Official notice of the fact that use of serpentine-shaped fluid passages for increasing cooling path length in order to realize improved cooling efficiency/heat transfer relative to a cooling arrangement having a shorter straight path was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hughes such that the fluid passage of the heat exchanger (e.g., channel 14 or channels 16/16a or channel 17) comprises a serpentine fluid passage.  In this way, cooling path length may be increased in order to realize improved cooling efficiency/heat transfer.

	Regarding claim 11, Hughes discloses wherein the heat exchanger is to the thermal shield (see Hughes as applied to claim 1, heat exchanger (e.g., at least contact flange 15 taken alone or in combination with thermal connection 30 and thermal link 19) is attached to shield 20 via thermal link 19).  Hughes does not disclose the nature of the connection between thermal link 19 and shield 20 (Fig. 3).  Hughes nonetheless discloses that the thermal link 19 may be, for example copper (Hughes, e.g., paragraph 25).  The examiner takes Official notice of the fact in the context of MRI systems with superconducting magnets, thermal shields made of conductive metals such as copper or aluminum were well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  The examiner takes Official notice of the fact that use of welding and brazing for joining metals, e.g., copper to copper or copper to aluminum, was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the heat exchanger is welded or brazed to the thermal shield does not patentably distinguish over Hughes when considered in light of the knowledge of one of ordinary skill.

	Regarding claim 18, Hughes is not relied upon as explicitly disclosing wherein the fluid passage passing through the thermal bus comprises a serpentine fluid passage.  The examiner takes Official notice of the fact that use of serpentine-shaped fluid passages for increasing cooling path length in order to realize improved cooling efficiency/heat transfer relative to a cooling arrangement having a shorter straight path was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hughes such that the fluid passage passing through the thermal bus (e.g., channel 14 or channels 16/16a or channel 17) comprises a serpentine fluid passage.  In this way, cooling path length may be increased in order to realize improved cooling efficiency/heat transfer.

	Regarding claim 21, Hughes discloses wherein the thermal bus is to the thermal shield (see Hughes as applied to claim 15, thermal bus (e.g., at least contact flange 15 taken alone or in combination with thermal connection 30 and thermal link 19) is attached to shield 20 via thermal link 19).  Hughes does not disclose the nature of the connection between thermal link 19 and shield 20 (Fig. 3).  Hughes nonetheless discloses that the thermal link 19 may be, for example copper (Hughes, e.g., paragraph 25).  The examiner takes Official notice of the fact in the context of MRI systems with superconducting magnets, thermal shields made of conductive metals such as copper or aluminum were well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  The examiner takes Official notice of the fact that use of welding and brazing for joining metals, e.g., copper to copper or copper to aluminum, was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the thermal bus is welded or brazed to the thermal shield does not patentably distinguish over Hughes when considered in light of the knowledge of one of ordinary skill.

Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of EP 0284875 to Pelc et al. (Pelc).

	Regarding claim 9, Hughes discloses:
	 a cold head  attached to the vacuum jacket walls and having a first stage cold station disposed in the vacuum volume and a second stage cold station disposed in the liquid helium reservoir (Hughes, e.g., Fig. 1 and paragraphs 17-20,  two-stage cryogenic refrigerator 1 having a first stage cold station (see, e.g., Fig. 2, first stage cold station adjacent space 9) and a second stage cold station (see, e.g., Fig. 2, second stage cold station adjacent space 8, with second stage cold station including heat exchanger exposed to the interior of cryogenic vessel 5 via tube 4));
	wherein the heat exchanger is a thermal bus that is connected to the first stage cold station by a thermally conductive connection (see Hughes as applied to claim 1, at least contact flange 15 is a thermal bus that is connected to the first state cold station by a thermally conductive connection in the form of heat exchanger 28 (Fig. 3 and paragraph 24)).

	As best seen in Figs. 2-3 of Hughes, the two-stage cryogenic refrigerator 1 is attached to the vacuum jacket 22 by what appears to be a bolted connection.  Hughes is not relied upon as explicitly disclosing that a cold head is welded to the vacuum jacket walls.  In related art, Pelc discloses a cryocooler housing attached to a vacuum vessel by welding (Pelc, e.g., page 8, col. 1, line 53 to col. 2, line 6.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that a cold head is welded to the vacuum jacket walls does not patentably distinguish over Hughes in view of Pelc.

	Regarding claim 13, Hughes discloses a method performed in conjunction with a superconducting magnet comprising a liquid helium reservoir (Hughes, e.g., Fig. 1 and paragraphs 17-20, cryogenic vessel 5; also see paragraph 21; also see paragraph 28, helium vessel 5), superconducting magnet windings disposed in the liquid helium reservoir (Hughes, e.g., Fig. 1 and paragraphs 17-20, superconductive magnet coils are provided in cryogenic vessel 5), vacuum jacket walls containing a vacuum volume surrounding the liquid helium reservoir (Hughes, e.g., Fig. 1 and paragraphs 17-20, vacuum jacket 22 encloses the cryogenic vessel 5 and the shield 20 in a vacuum), a cold head  attached to the vacuum jacket walls and having a first stage cold station disposed in the vacuum volume and a second stage cold station disposed in the liquid helium reservoir (Hughes, e.g., Fig. 1 and paragraphs 17-20,  two-stage cryogenic refrigerator 1 having a first stage cold station (see, e.g., Fig. 2, first stage cold station adjacent space 9) and a second stage cold station (see, e.g., Fig. 2, second stage cold station adjacent space 8, with second stage cold station including heat exchanger exposed to the interior of cryogenic vessel 5 via tube 4)), a thermal shield disposed in the vacuum volume and surrounding the liquid helium reservoir (Hughes, e.g., Fig. 1 and paragraphs 17-20, shield 20), and a thermal bus secured to the thermal shield and thermally connected to the first stage cold station (Hughes, e.g., Fig. 5 and paragraph 29, in addition to cooling of the shield 20 via the thermal link 19, and as illustrated in FIG. 5, cryogen boil-off gas may be used to cool the shield 20 directly; in particular, cold gas may be taken from helium vessel 5 via pipe 31, which is preferably of low thermal conductivity, and passed through a tube 32 which is in close thermal contact with the shield; tube 32 would exit from the vacuum jacket 22 via pipe 33, which is preferably of low thermal conductivity, into the venting system via pipe 34; accordingly, tube 32 is a thermal bus secured to the thermal shield 20 and thermally connected to the first stage cold station via at least thermal shield 20), the method comprising:
	turning off the cold head (Hughes, e.g., paragraphs 20-29, during transport, the refrigerator 1 is inoperative); and
	while the cold head is turned off, flowing gas helium from the liquid helium reservoir to ambient air via a fluid passage passing through the thermal bus without flowing the gas helium through the cold head (Hughes, e.g., paragraphs 20-29, during transport, the refrigerator 1 is inoperative; at this time, helium gas flows from the liquid helium reservoir 5 to ambient air via a fluid passage, e.g., passageway through thermal bus in the form of tube 32; note that tube 32 does not flow through cold head).

	As best seen in Figs. 2-3 of Hughes, the two-stage cryogenic refrigerator 1 is attached to the vacuum jacket 22 by what appears to be a bolted connection.  Hughes is not relied upon as explicitly disclosing that a cold head is welded to the vacuum jacket walls.  In related art, Pelc discloses a cryocooler housing attached to a vacuum vessel by welding (Pelc, e.g., page 8, col. 1, line 53 to col. 2, line 6.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that a cold head is welded to the vacuum jacket walls does not patentably distinguish over Hughes in view of Pelc.

	Regarding claim 14, Hughes discloses transporting the superconducting magnet while the cold head is turned off whereby the flowing of gas helium from the liquid helium reservoir to ambient air via the fluid passage passing through the thermal bus reduces helium boil-off during the transporting (Hughes, e.g., paragraphs 20-29, during transport, the refrigerator 1 is inoperative; at this time, helium gas flows from the liquid helium reservoir 5 to ambient air via a fluid passage, e.g., passageways such as 14, 16, 16a, 17 (Fig. 3), passing through the thermal bus, e.g., through contact flange 15 (Fig. 3); this configuration maximizes the use of the gas enthalpy to cool the shield, and may be used to minimize the cryogen losses during transport of the system).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863